18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FRESNO COMMUNITY HOSPITAL, et al., Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 92-5367.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1994.

Before:  EDWARDS, BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of the District Court, and was briefed by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
The statutory provision that entitles appellants to litigation interest, 42 U.S.C. Sec. 1395oo(f)(2), directs that the interest rate be the same as the return on equity rate set by administrative regulation.  That regulation, at the time appellants filed their suit, set the return on equity at one and one-half times the Federal Hospital Insurance Trust Fund rate ("FHITF").  The return on equity regulation, however, is promulgated pursuant to 42 U.S.C. Sec. 1395x(v)(1)(B).  Therefore, when Congress changed section 1395x(v)(1)(B) in the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), mandating that return on equity be equal to the FHITF rate, the litigation interest rate--which by reference was to be the same as return on equity--was also changed to be equal to the FHITF rate, effective the date COBRA became law, April 7, 1986.  The fact that the agency did not change its return on equity regulation until some later time is of no consequence.  It is


3
ORDERED and ADJUDGED, by the Court, that the judgment of the District Court is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).